PER CURIAM.
After carefully considering the record and briefs on appeal, we affirm for substantially the reasons stated by the district court.
The appellant made no showing of any constitutional violation. West v. Atkins, 487 U.S. 42, 108 S.Ct. 2250, 101 L.Ed.2d 40 (1988) (42 U.S.C. § 1983 protects only federally-secured rights). First Amendment rights are subject to reasonable regulation. Among other problems, the appellant fails to develop any adequate argument on appeal that banning him from the campus was unreasonable, given his behavior. Widmar v. Vincent, 454 U.S. 263, 102 S.Ct. 269, 70 L.Ed.2d 440 (1981); Perry Educational Ass’n. v. Perry Local Educators’ Ass’n., 460 U.S. 37, 103 S.Ct. 948, 74 L.Ed.2d 794 (1983). Similarly, he makes no showing that his rights under the Fourth Amendment were violated. The arrest was supported by probable cause and the search was incident to a lawful arrest. United States v. Robinson, 414 U.S. 218, 94 S.Ct. 467, 38 L.Ed.2d 427 (1973). Finally, his attempt to suggest a factual dispute is meritless.
Affirmed. Loc . R. 27(c).